Appellant was indicted for the murder of Charlie Morris. Being refused bail, he sued out a writ of habeas corpus before the District Court of Angelina County, and said Court, after hearing evidence, remanded relator without bail, from which judgment he appeals to this Court.
Without analyzing the testimony, suffice it to say that the State's evidence on the hearing made out a case which fully supported the action of the trial court in refusing bail. Appellant introduced his father and sister who testified to circumstances raising the issue of self-defense. His father was impeached by proof of contradictory statements to the Justice of the Peace. All the testimony for appellant comes from interested parties.
It has been said:
"Because there may be evidence in the record of mitigating circumstances, or raising the issue of self-defense, or of an accidental killing does not in every case require overturning of the decision of a trial judge denying bail. Ex parte Ross, 94 Tex.Crim. R., 251 S.W. 235; Ex parte Good, 94 Tex. Crim. 326,251 S.W. 233; Ex parte Jones, 31 Tex.Crim. R.,20 S.W. 983; Ex parte Smith, 23 Tex. App. 100[23 Tex. Crim. 100],5 S.W. 99; Ex parte Hanks, 97 Tex.Crim. R., 261 S.W. 1027. The source of the evidence may be considered in determining whether the denial of bail was erroneous." Ex parte Polk, 99 Tex.Crim. R.; Ex parte Kyle, 2 S.W.2d 451.
We forego any discussion of or expression of opinion as to the evidence for reasons that are obvious.
Believing that the proper judgment was entered by said District Court, the same is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 98